[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 08-16651         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JULY 7, 2010
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 08-00263-CR-2-LSC-PWG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

CEDRIC MASSENGALE, JR.,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northen District of Alabama
                         _________________________
                                (July 7, 2010)

Before MARCUS, PRYOR and FAY, Circuit Judges

PER CURIAM:

      William J. Brower, appointed counsel for Cedric Massengale in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Massengale’s convictions and

sentences are AFFIRMED.




                                         2